

117 S761 IS: Executive Branch Emissions Transparency Act
U.S. Senate
2021-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 761IN THE SENATE OF THE UNITED STATESMarch 16, 2021Ms. Ernst (for herself, Mr. Cotton, Mrs. Capito, and Mr. Scott of Florida) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo require the publication of fossil-fuel powered travel by the President, the Vice President, and political appointees, and for other purposes.1.Short titleThis Act may be cited as the Executive Branch Emissions Transparency Act.2.Database on fossil fuel-powered travel by the President, the Vice President, and political appointees(a)Definitions(1)Covered individualThe term covered individual means—(A)the President;(B)the Vice President; and(C)a political appointee.(2)Covered travelThe term covered travel means—(A)travel that is powered by fossil fuels by a covered individual on official business; and(B)travel that is powered by fossil fuels by a covered individual that is paid for by a third party, if the covered individual is appearing in their official capacity.(3)DirectorThe term Director means the Director of the Office of Management and Budget.(4)Political appointeeThe term political appointee means any individual—(A)occupying a position in the Executive Office of the President or in the Office of the Vice President for which appointment is made by the President or Vice President, without regard to whether the appointment is made by and with the advice and consent of the Senate; (B)occupying position on the executive schedule under sections 5312 through 5316 of title 5, United States Code;(C)who is a limited term appointee, limited emergency appointee, or noncareer appointee in the Senior Executive Service as defined in paragraphs (5), (6), and (7) of section 3132(a) of title 5, United States Code, respectively; (D)occupying a position in the executive branch of the Government of a confidential or policy-determining character under Schedule C of subpart C of part 213 of title 5, Code of Federal Regulations;(E)occupying a position for which appointment is made by the President and does not require the advice and consent of the Senate;(F)who is an Ambassador; or (G)who is—(i)a member of the staff of an Ambassador; (ii)not a member of the Foreign Service; and(iii)occupying a position for which appointment is made by the President, without regard to whether the appointment is made by and with the advice and consent of the Senate.(5)Relevant headThe term relevant head means—(A)with respect to a political appointee described in subparagraph (B), (C), (D), or (E), the head of the Federal entity in which the political appointee occupies their position;(B)with respect to the President, the Vice President, or a political appointee described in paragraph (4)(A), the White House Office of Management and Administration; and(C)with respect to a political appointee described in subparagraph (F) or (G) of paragraph (4), the Secretary of State.(b)Database(1)EstablishmentNot later than 90 days after the date of enactment of this Act, the Director shall establish and maintain a publicly accessible and searchable database of covered travel.(2)Submission to relevant headNot later than 30 days after the date on which a covered individual has taken covered travel and has returned to the origin of the trip, the covered individual shall submit to the relevant head a report on the covered travel, which shall include—(A)the name of each covered individual on the covered travel;(B)the mode of travel;(C)the origin and destination;(D)a description of the covered travel;(E)miles traveled;(F)the estimated carbon emissions resulting from the covered travel; and(G)a description of any action taken to limit the carbon emissions associated with the covered travel.(3)Submission to OMBNot later than the 1st of each month, each relevant head shall submit to the Director a report that includes the information received under paragraph (2) during the preceding month relating to covered travel.(4)Publication by OMBNot later than the 15th of each month, the Director shall update the database established under this subsection with the reports submitted under paragraph (3) during the preceding month.(5)Exception for national security riskThe Director shall not publish on the database established under this subsection information described in paragraph (2) if the publication of that information could be deemed a national security risk.